EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-64215 and 333-1085222 on Form S-3 of our report datedMarch 2, 2009 (which expresses an unqualified opinion and includes an explanatory paragraph regarding adoption of Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment and Statement of Financial Accounting Standards No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132R in 2006, and Financial Accounting Standards Board Financial Interpretation No.48, Accounting for Uncertainty in Income Taxes in 2007)relating to the consolidated financial statements and financial statement schedule of Texas-New Mexico Power Company appearing in this Annual Report on Form 10-K of Texas-New Mexico Power Company for the year ended December 31, 2008. /s/ DELOITTE & TOUCHE LLP Dallas,
